Proceeding under article 78 of the CPLR to annul a determination of the respondent Commissioner of Motor Vehicles which suspended petitioner’s driver’s license for 30 days for violation of subdivision (b) of section 1163 of the Vehicle and Traffic Law. By order of the Supreme Court, Suffolk County, entered December 21, 1965, the proceeding has been transferred to this court for disposition. Determination annulled, with $10 costs and disbursements. In our opinion no substantial evidence was adduced at the hearing to sustain the finding of the Beferee that petitioner had failed to signal his intention to make a left turn. Ughetta, Acting P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.